874 F.2d 571
Steven H. STERLING, Darlene Williams, and Terrie Purl, Appellants,v.Edward E. CALVIN, Appellee.
No. 88-2428.
United States Court of Appeals,Eighth Circuit.
Submitted May 2, 1989.Decided May 11, 1989.

Eric E. Vickers, St. Louis, Mo., for appellants.
John L. Oliver, Jr., Cape Girardeau, Mo., for appellee.
Before ARNOLD, BOWMAN and MAGILL, Circuit Judges.
PER CURIAM.


1
This is an action under 42 U.S.C. Sec. 1983 against the Hon. Edward E. Calvin, Judge of the Municipal Court for the City of Cape Girardeau, Missouri.  The District Court1 dismissed the complaint on summary judgment, Sterling v. Calvin, 694 F. Supp. 1382 (E.D.Mo.1988).  We affirm.


2
As the District Court noted, in order to obtain injunctive relief, a plaintiff must show some substantial likelihood that past conduct alleged to be illegal will recur.  Plaintiffs here have failed to make such a showing.  They claim that Judge Calvin has been guilty of unconstitutional practices in the past, but they make absolutely no showing that such practices are likely to affect them in the future.  Such a showing is required.  This is not a class action.  It is an individual case brought by three named plaintiffs, and they are not eligible for injunctive relief merely on the basis of past conduct.


3
We observe, in addition, that if the allegedly illegal conduct should recur in the future, federal injunctive relief under 42 U.S.C. Sec. 1983 will not thereby become automatically available.  Plaintiffs have, so far as we now know, completely adequate remedies under state law.  They can obtain appellate review in the state courts of the allegedly unlawful practices of defendant.  See Bonner v. Circuit Court, 526 F.2d 1331, 1336 (8th Cir.1975), cert. denied, 424 U.S. 946, 96 S. Ct. 1418, 47 L. Ed. 2d 353 (1976).  Judicial officers are not absolutely immune from suits for injunction under Sec. 1983, Pulliam v. Allen, 466 U.S. 522, 104 S. Ct. 1970, 80 L. Ed. 2d 565 (1984), but such relief is not appropriate where an adequate remedy under state law exists.  Id. at 542 & n. 22, 104 S. Ct. at 1981 & n. 22.


4
Affirmed.



1
 The Hon. Stephen Limbaugh, United States District Judge for the Eastern and Western Districts of Missouri